DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-23 are currently pending in the present application, with claims 1, 22, and 23 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11, 12, and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “stabilizing the one or more virtual ports with respect to the network device by filtering out one or more degrees of freedom used to determine the spatial relationship of the mobile device with respect to the network device.” Support for the claimed limitation appears to come from paragraphs 13 and 78. Paragraph 13 sets forth “the position of the virtual object is stabilized by filtering out one or more degrees of freedom used to determine the spatial relationship of the mobile device with respect to the port.” While paragraph 78 recites “the spatial relationship may be simplified by eliminating one or more of the degrees of freedom. For example, the position of the network device is substantially stable and the ports on the network device are generally oriented along a plane (e.g., on the back of the network device perpendicular to the floor). Thus, one of the three-dimensional degrees of freedom can be assumed to be fixed and eliminated from the calculations for determining the spatial relationship between the mobile device and the network device…this is accomplished by filtering out (e.g., ignoring) some of the raw data associated with the three-dimensional movement of the mobile device that are not necessary for calculating the relative movement of the mobile device with respect to the ports. For example, …, movements associated with roll (rotation about x axis) can be eliminated from the calculation by one third. Filtering the data this way can speed up the calculations so that the virtual objects (e.g., virtual ports) on the captured images can be updated more quickly). 
It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure, the scope of the claimed limitation. For instance, with respect to the claim language it is unclear as to how the position of the virtual object/port is stabilized – was it unstable/jittery before? And how the stabilization occurs by filtering out degrees of freedom. While limitations are interpreted in light of the corresponding disclosure, limitations from the disclosure are not read into the claims. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claims depending thereon do not cure the noted deficiency and are accordingly also rejected using substantially similar rationale as to that of claim 11.

Claim 12 recites “filtering out one or more degrees of freedom comprises eliminating data associated with rotation about an axis in coordinate space.” Given the plain and ordinary meaning of the words themselves, or when interpreted in light of the corresponding disclosure, the scope of the claimed limitation is not unclear. For instance, how does filtering out one or more degrees of freedom comprise eliminating data associated with rotation? Furthermore, does a relationship exist between the data associated with rotation and the mobile device which captured the images of the network device? Note: It is assumed that the example given in paragraph 78, which provides support for the claimed limitation, has 3 degrees of freedom initially and thus ignoring/removing the data associated with roll removes 1/3 of the degrees of freedom. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 22 recites “wherein a quality of the virtual port indicates the connectivity state of the port based on the retrieving information.” Given the plain and ordinary meaning of the words themselves, or when interpreted in light of the corresponding disclosure, the scope of the claimed limitation is not unclear. For instance, a) what is meant by quality of the virtual port and how does said quality indicate the connectivity state? Is applicant attempting to claim that the virtual port is one color or opaqueness if there is a connection and another color or opaqueness if there is not a connection (see for instance, paragraph 16 of applicant’s disclosure)? Or is applicant attempting to claim that virtual port changes quality based on the strength of the connection (e.g., a degraded appearance if there the connection is poor, vs. a pristine appearance if the connection is strong)? The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (US PG Publication 2019/0041637).
Regarding claim 1, German teaches a method of displaying a network device with augmented reality using a mobile device (Embodiments are directed to methods and systems for using augmented reality (AR) technology with a system for tracking connections at rack-mounted patching or other equipment, see for instance abstract. The AR application can be ran on a mobile device, such as head mounted displays and smartphones, see for instance, fig. 37-38 and 47 and figs. 12 and 18), the method comprising: 
receiving an identifying code from the network device by the mobile device (The rack controller may have wireless communications capabilities such as Blue tooth or NFC communication capabilities, see paragraph 125. A technician is in control of a mobile system controller, see paragraph 125 and fig. 12.. Bar codes or other optical identifiers may be provided on each patch cord and each connector port, see paragraphs 132 and 254. In such systems, the system may simply scan a piece of equipment or an entire equipment rack and automatically determine which patch cords are connected where, see paragraph 132. A camera can facilitate capturing images of barcodes, see paragraph 133); 
displaying captured camera images of the network device on a display of the mobile device, the images including a plurality of ports of the network device (An AR device is implemented using wearable device (such as eyeglasses) or non-wearable devices (such as a smartphone) with a camera, see for instance, paragraph 152 and 153. The AR device displays the captured camera images on a display, see for instance, paragraph 153. The user-interface objects can be configured so that a user can select or otherwise interact with the virtual object in order to provide an input to the AR device and/or so that text, images, or other information can be displayed, see for instance, paragraph 193. The display can display a network device, the displayed images including a plurality of ports of the network device, see for instance, paragraphs 54, 128, and 145 and figs. 12, 18, and 21); 
retrieving information associated with a connectivity state of each of the plurality of ports using the identifying code (Detailed connectivity information about each of the connector ports can be displayed, see paragraph 67. Such information may include the end points of the communications link associated with a particular connector port, see paragraph 67. The barcode may have data embedded therein such as equipment identification information and information on the type of equipment, see paragraph 131. The system may simply scan a piece of equipment and automatically determine which patch cords are connected where, see paragraph 132. The application retrieves information about the connection associated with the identified port and emphasizes that connection in the AR view screen, see paragraph 243. The system may automatically determine which patch cords are connected where, see paragraph 132); 
determining a spatial relationship of the mobile device with respect to the one or more ports using the identifying code (The AR device associates location information with the captured information and images, see paragraph 257. The captured information and images and associated location information can then be used to associated non-visible and visible equipment near the marker using conventional AR techniques, see paragraph 257. In the examples described in connection with Figs. 13, 14A-C, and 15, the identity of the standard rack is determined by detecting and decoding an identifier associated with the standard rack in an image captured by the AR device, see paragraph 213. A software generated overlay image can be generated and superimposed over the user’s view of the real world, see paragraph 143. While not explicitly stated in German, it would have been obvious to one of ordinary skill in the art on the effective filing date of the invention that a spatial relationship of the mobile device with respect to the one or more ports would be found in order to generate an overlay and superimpose the overlay over the user’s field of view.); and 
overlaying one or more virtual ports over the network device on the images (A software generated overlay image can be generated and superimposed over the user’s view of the real world, see paragraph 143. The overlay can include various features, such as features that identify or provide information about a rack, equipment in a rack, or that identify or provide information about a work order and features by which a user can select or provide an input related to the rack, equipment, or work order, see paragraph 143. The overlay includes emphasis features that emphasize one or more end points (ports and the panels or other equipment that include the ports) of a connection that is to be made or an existing connection, see paragraph 228), wherein the virtual ports include information about the connectivity of the network device in the one or more virtual ports (The barcode may have data embedded therein such as equipment identification information (e.g., a patch panel identification number) and information on the type of equipment ( e.g., a Systimax GS6 version 3.1 24-port patch panel). Once the intelligent eyeglasses locate the patch panel, they may query a database to determine the location of connector port on patch panel 560-2. The overlay includes emphasis features that emphasize one or more end points (ports and the panels or other equipment that include the ports) of a connection that is to be made or an existing connection, see paragraph 228. The overlay includes another emphasis feature that highlights or otherwise emphasizes a port of the patching equipment, see paragraphs 183-184. The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64).
Regarding claim 2, German teaches the method of claim 1 and further teaches wherein an alignment of the one or more virtual ports with respect to the camera images is dynamically adjusted based on the determined spatial relationship (The software-generated overly is superimposed over the user’s view of the rack, see paragraphs 143, 156, 179 and 180. User-interface elements are displayed to assist the user in positioning the marker within the field of view of the camera by manipulating the smartphone so that the application can successfully recognize and scan the marker, see paragraph 224. The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64. The emphasis feature can take a wide variety of forms including, an outline of the corresponding real-world object, a transparent or non-transparent virtual object that has the same general shape as the corresponding real-world object that is positioned over the real-world object, a pointer or arrow object that points to the corresponding real-world object, etc, see for instance, paragraph 182.).
Regarding claim 3, German teaches the method of claim 1 and further teaches wherein each of the virtual ports indicates the connectivity state of the port based on the retrieved information (The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64. Connectivity information associated with each of the connector points can be displayed, see paragraph 67. Connectivity information includes end points of the communication link associated with a particular connectivity port, see paragraph 67. The application retrieves information about the connection associated with the identified port and emphasizes that connection in the AR view screen, see paragraph 243. The system may automatically determine which patch cords are connected where, see paragraph 132).
Regarding claim 4, German teaches the method of claim 1 and further teaches overlaying a virtual label on the image proximate to each of the virtual ports, the virtual label including text indicating one or more characteristics of a device connected to each of the ports corresponding to each of the virtual ports (The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64. Connectivity information associated with each of the connector points can be displayed, see paragraph 67. Connectivity information includes end points of the communication link associated with a particular connectivity port, see paragraph 67. The application retrieves information about the connection associated with the identified port and emphasizes that connection in the AR view screen, see paragraph 243. The system may automatically determine which patch cords are connected where, see paragraph 132).
Regarding claim 5, German teaches the method of claim 1 and further teaches wherein each of the virtual ports has a size and shape that substantially matches that of the image of the one or more ports (The application retrieves information about the connection associated with the identified port and emphasizes that connection in the AR view screen, see paragraph 243. The emphasis feature can take a wide variety of forms including, an outline of the corresponding real-world object, a transparent or non-transparent virtual object that has the same general shape as the corresponding real-world object that is positioned over the real-world object, a pointer or arrow object that points to the corresponding real-world object, etc, see for instance, paragraph 182. The region can have a shape that comprises the precise perimeter of that port or other part or have a simplified shape, see paragraph 173).
Regarding claim 6, German teaches the method of claim 1, wherein a position of the virtual port dynamically changes in accordance with perspective changes of a camera of the mobile device with respect to the network device (The software-generated overly is superimposed over the user’s view of the rack, see paragraphs 143, 156, 179 and 180. User-interface elements are displayed to assist the user in positioning the marker within the field of view of the camera by manipulating the smartphone so that the application can successfully recognize and scan the marker, see paragraph 224. The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64. The emphasis feature can take a wide variety of forms including, an outline of the corresponding real-world object, a transparent or non-transparent virtual object that has the same general shape as the corresponding real-world object that is positioned over the real-world object, a pointer or arrow object that points to the corresponding real-world object, etc, see for instance, paragraph 182).
Regarding claim 7, German teaches the method of claim 1, and further teaches wherein each of the virtual ports has a different appearance when a corresponding port in the network device is connected, as compared to when the corresponding port is not connected to a device (see for instance, figs. 3, 9, and 18. The overlay includes emphasis features that emphasize one or more end points (ports and the panels or other equipment that include the ports) of a connection that is to be made or an existing connection, see paragraph 228. The overlay includes another emphasis feature that highlights or otherwise emphasizes a port of the patching equipment, see paragraphs 183-184. The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64. Ports having connections can have one visual appearance, such as showing a patch cable, and those without connections can have another appearance, such as not having a patch cable illustrated).
Regarding claim 14, German teaches the method of claim 1 and further teaches wherein the identifying code is an RF code (A marker can comprise a label, code, or tag (such as a bar code, QR code, or RFID tag) that is attached or fixed to an object or equipment that is installed in a fixed location, see paragraph 254).
Regarding claim 15, German teaches the method of claim 1 and further teaches wherein the connectivity state of the port includes whether the port is connected to the device (The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64. Connectivity information associated with each of the connector points can be displayed, see paragraph 67. Connectivity information includes end points of the communication link associated with a particular connectivity port, see paragraph 67. The application retrieves information about the connection associated with the identified port and emphasizes that connection in the AR view screen, see paragraph 243. The system may automatically determine which patch cords are connected where, see paragraph 132).
Regarding claim 16, German teaches the method of claim 1 and further teaches wherein the connectivity state of the port includes information associated with an operating status of a computer connected to the port or that was connected to the port (The display 160 can display more detailed connectivity information about each of the connector ports, such as end points of the communications link associated with a particular connector port (e.g., switch and wall outlet points), see paragraph 67. The detailed connectivity information for each connector port may take up multiple lines on the display, see paragraph 67. Detailed connector information may represent the full communications link (i.e., inclusive of endpoints beyond the patch cord connection information, see paragraph 68. The display can display general information in addition to the connectivity information, general information can include environmental data, current cooling level, power level, average data throughput, and the number or percent of connector ports available and/or in use, see paragraph 81. Status information for the ports can be displayed, see for instance, paragraphs 133 and 278).
Regarding claim 17, German teaches the method of claim 1 and further teaches wherein the connectivity state of the port includes information as to whether a device that is connected or was connected to the port is connected to a second device (The display 160 can display more detailed connectivity information about each of the connector ports, such as end points of the communications link associated with a particular connector port (e.g., switch and wall outlet points), see paragraph 67. Detailed connector information may represent the full communications link (i.e., inclusive of endpoints beyond the patch cord connection information, see paragraph 68. The patch cord connection information is dynamically updated by the controller as a patch cord is inserted and removed from a respective connector port, see paragraph 64).
Regarding claim 18, German teaches the method of claim 17 and further teaches wherein the connectivity state of the port includes an operating status of the device and an operating status of the second device (The display 160 can display more detailed connectivity information about each of the connector ports, such as end points of the communications link associated with a particular connector port (e.g., switch and wall outlet points), see paragraph 67. The detailed connectivity information for each connector port may take up multiple lines on the display, see paragraph 67. Detailed connector information may represent the full communications link (i.e., inclusive of endpoints beyond the patch cord connection information, see paragraph 68. The display can display general information in addition to the connectivity information, general information can include environmental data, current cooling level, power level, average data throughput, and the number or percent of connector ports available and/or in use, see paragraph 81. Status information for the ports can be displayed, see for instance, paragraphs 133 and 278).
Regarding claim 19, German teaches the method of claim 1 and further teaches wherein the mobile device is a mobile phone, tablet computer, laptop computer or headset (The mobile device, can be for instance, eyeglasses (headset), a tablet, smartphone, etc, see paragraphs 152 and 222).
Regarding claim 20,German teaches the method of claim 1 and further teaches wherein the network device is a network switch, router or access point (The network device, can be for instance, a router, server, network switch, or an access point, see for instance, paragraphs 108 and 178).
Regarding claim 21, German teaches the method of claim 1, and further teaches dynamically adjusting the overlay of the one or more virtual ports (The software-generated overly is superimposed over the user’s view of the rack, see paragraphs 143, 156, 179 and 180. User-interface elements are displayed to assist the user in positioning the marker within the field of view of the camera by manipulating the smartphone so that the application can successfully recognize and scan the marker, see paragraph 224. The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64. The emphasis feature can take a wide variety of forms including, an outline of the corresponding real-world object, a transparent or non-transparent virtual object that has the same general shape as the corresponding real-world object that is positioned over the real-world object, a pointer or arrow object that points to the corresponding real-world object, etc, see for instance, paragraph 182). 
Regarding claim 23, German teaches a system for displaying a network device with augmented reality using a mobile device (Embodiments are directed to methods and systems for using augmented reality (AR) technology with a system for tracking connections at rack-mounted patching or other equipment, see for instance abstract. The AR application can be ran on a mobile device, such as head mounted displays and smartphones, see for instance, fig. 37-38 and 47 and figs. 12 and 18), the system comprising: one or more processors; memory coupled to the one or more processors, the memory configured to store computer-program instructions, that, when executed by the one or more processors (see for instance, paragraphs 155, 174, and 262 and fig. 16), perform a computer-implemented method comprising: 
receiving an identifying code from the network device by the mobile device (The rack controller may have wireless communications capabilities such as Blue tooth or NFC communication capabilities, see paragraph 125. A technician is in control of a mobile system controller, see paragraph 125 and fig. 12.. Bar codes or other optical identifiers may be provided on each patch cord and each connector port, see paragraphs 132 and 254. In such systems, the system may simply scan a piece of equipment or an entire equipment rack and automatically determine which patch cords are connected where, see paragraph 132. A camera can facilitate capturing images of barcodes, see paragraph 133); 
displaying captured camera images of the network device on a display of the mobile device, the images including a plurality of ports of the network device (An AR device is implemented using wearable device (such as eyeglasses) or non-wearable devices (such as a smartphone) with a camera, see for instance, paragraph 152 and 153. The AR device displays the captured camera images on a display, see for instance, paragraph 153. The user-interface objects can be configured so that a user can select or otherwise interact with the virtual object in order to provide an input to the AR device and/or so that text, images, or other information can be displayed, see for instance, paragraph 193. The display can display a network device, the displayed images including a plurality of ports of the network device, see for instance, paragraphs 54, 128, and 145 and figs. 12, 18, and 21); 
retrieving information associated with a connectivity state of each of the plurality of ports using the identifying code (Detailed connectivity information about each of the connector ports can be displayed, see paragraph 67. Such information may include the end points of the communications link associated with a particular connector port, see paragraph 67. The barcode may have data embedded therein such as equipment identification information and information on the type of equipment, see paragraph 131. The system may simply scan a piece of equipment and automatically determine which patch cords are connected where, see paragraph 132. The application retrieves information about the connection associated with the identified port and emphasizes that connection in the AR view screen, see paragraph 243. The system may automatically determine which patch cords are connected where, see paragraph 132); 
determining a spatial relationship of the mobile device with respect to the one or more ports using the identifying code (The AR device associates location information with the captured information and images, see paragraph 257. The captured information and images and associated location information can then be used to associated non-visible and visible equipment near the marker using conventional AR techniques, see paragraph 257. In the examples described in connection with Figs. 13, 14A-C, and 15, the identity of the standard rack is determined by detecting and decoding an identifier associated with the standard rack in an image captured by the AR device, see paragraph 213. A software generated overlay image can be generated and superimposed over the user’s view of the real world, see paragraph 143. While not explicitly stated in German, it would have been obvious to one of ordinary skill in the art on the effective filing date of the invention that a spatial relationship of the mobile device with respect to the one or more ports would be found in order to generate an overlay and superimpose the overlay over the user’s field of view.); and 
overlaying one or more virtual ports over the network device on the images (A software generated overlay image can be generated and superimposed over the user’s view of the real world, see paragraph 143. The overlay can include various features, such as features that identify or provide information about a rack, equipment in a rack, or that identify or provide information about a work order and features by which a user can select or provide an input related to the rack, equipment, or work order, see paragraph 143. The overlay includes emphasis features that emphasize one or more end points (ports and the panels or other equipment that include the ports) of a connection that is to be made or an existing connection, see paragraph 228), wherein the virtual ports include information about the connectivity of the network device in the one or more virtual ports (The barcode may have data embedded therein such as equipment identification information (e.g., a patch panel identification number) and information on the type of equipment ( e.g., a Systimax GS6 version 3.1 24-port patch panel). Once the intelligent eyeglasses locate the patch panel, they may query a database to determine the location of connector port on patch panel 560-2. The overlay includes emphasis features that emphasize one or more end points (ports and the panels or other equipment that include the ports) of a connection that is to be made or an existing connection, see paragraph 228. The overlay includes another emphasis feature that highlights or otherwise emphasizes a port of the patching equipment, see paragraphs 183-184. The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (US PG Publication 2019/0041637), as applied to claim 1 above, in further view of Siddiqi et al. (US PG Publication 2018/0083848).
Regarding claim 8, German teaches the method of claim 1, but does not teach accessing a library of virtual objects based on the information associated with connectivity state of the port, the virtual objects including one or more icons corresponding to a type of device connected to one or more ports of the network device, wherein the virtual ports include the one or more icons.
In the same art of augmented reality, Siddiqi teaches endpoint device indicator may include one or more icons that provide additional information regarding the endpoint device, see paragraph 56. For instance, an icon that visually depicts that the type of endpoint device associated with endpoint device indicator is a tablet device, see paragraph 56. Different icons can be used to identify the type of endpoint device associated with the endpoint device indicator, such as a tablet, smartphone, desktop, computer, laptop, printer, IoT device, wearable device, UAV, or any other type of computing device, see paragraph 56. In Fig. 5 the icons for endpoint device indicators 502 and 506 indicate the associated endpoint devices are smartphones, while the icons for endpoint device indicators 504 and 508 indicate the associated endpoint devices are laptops, see paragraph 57 and fig. 5. Endpoint device indicator 506 includes a second icon to indicate that it is a rogue device, which can be any unidentified device that is accessing a particular network, see paragraph 57 and fig. 5.
It would have been obvious to one of ordinary skill in the art having the teachings of German and Siddiqi in front of them before the effective filing date of the claimed invention to incorporate endpoint device connectivity icons as taught by Siddiqi into German’s augmented reality system, as having different icons represent the type of device connected, such as described by Siddiqi was well known at the time of the effective filing date invention and would have yielded predictable results in combination with German. 
The modification of German with Siddiqi would have allowed accessing a library of virtual objects based on the information associated with connectivity state of the port, the virtual objects including one or more icons corresponding to a type of device connected to one or more ports of the network device, wherein the virtual ports include the one or more icons. 
The motivation for combining German with Siddiqi would have been to improve the user experience, enhance functionality and to quickly identify any rogue devices connected to the network, see Siddiqi, paragraph 57.
Regarding claim 9, German in view of Siddiqi the method of claim 8 and further teach wherein the type of the device is a mobile phone, a tablet computer, a laptop computer, a desktop computer, a wireless access point device, a virtual assistant device, a television, a home appliance, or a security system device (An icon that visually depicts that the type of endpoint device associated with endpoint device indicator is a tablet device, see Siddiqi paragraph 56. Different icons can be used to identify the type of endpoint device associated with the endpoint device indicator, such as a tablet, smartphone, desktop, computer, laptop, printer, IoT device, wearable device, UAV, or any other type of computing device, see Siddiqi paragraph 56.). The motivation to combine German and Siddiqi is the same as that which was set forth in claim 8.
Regarding claim 10, German teaches the method of claim 8 and further teach wherein the one or more icons has a different appearance when the port is connected to the device compared to when the port was previously connected and is no longer connected to the device see for instance, German, figs. 3, 9, and 18 and Siddiqi paragraphs 56, and 57 and fig. 5. The overlay includes emphasis features that emphasize one or more end points (ports and the panels or other equipment that include the ports) of a connection that is to be made or an existing connection, see German paragraph 228. The overlay includes another emphasis feature that highlights or otherwise emphasizes a port of the patching equipment, see German paragraphs 183-184. The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64). The motivation to combine German and Siddiqi is the same as that which was set forth in claim 8.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (US PG Publication 2019/0041637), as applied to claim 1 above, in further view of Garcia et al. (US PG Publication 2018/0158255).
Regarding claim 13, German teaches the method of claim 1, and further teaches wherein the identifying code is an optical code (A readable label such as a bar code may be provided on each patch panel and other items of equipment mounted on the equipment racks, see paragraph 131) that is on a touch display of the network device (The display may be a touch screen display, which allows a user to scroll through information, or may allow a user to view information associated with different patch panels that are in communication with the display, see paragraph 80). German however, does not appear to teach that the optical code is on a touch display of the network device.
In the same art of optical codes, Garcia teaches that an bar code (optical code) is displayed on a touch screen (display), see for instance, paragraphs 25, 26, 35, and 37.
It would have been obvious to one of ordinary skill in the art having the teachings of German and Garcia in front of them before the effective filing date of the claimed invention to incorporate displaying a optical code on a touch screen as taught by Garcia into German’s augmented reality system, displaying a QR code on a touch screen display, such as described by Garcia was well known at the time of the effective filing date invention and would have yielded predictable results in combination with German. 
The modification of German with Garcia would have allowed the optical code to be on a touch display of the network device.
The motivation for combining German with Garcia would have been to improve the user experience, and enhance functionality, see for instance, Garcia, paragraph 26.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (US PG Publication 2019/0041637) in view of Siddiqi et al. (US PG Publication 2018/0083848).
Regarding claim 22, German teaches a method of displaying a network device with augmented reality using a mobile device, the method comprising: 
displaying captured camera images of the network device on a display of the mobile device, the images including: one or more ports of the network device, and an optical code on the network device that includes network connectivity information associated with the network device (An AR device is implemented using wearable device (such as eyeglasses) or non-wearable devices (such as a smartphone) with a camera, see for instance, paragraph 152 and 153. The AR device displays the captured camera images on a display, see for instance, paragraph 153. The user-interface objects can be configured so that a user can select or otherwise interact with the virtual object in order to provide an input to the AR device and/or so that text, images, or other information can be displayed, see for instance, paragraph 193. The display can display a network device, the displayed images including a plurality of ports of the network device, see for instance, paragraphs 54, 128, and 145 and figs. 12, 18, and 21. The rack controller may have wireless communications capabilities such as Blue tooth or NFC communication capabilities, see paragraph 125. A technician is in control of a mobile system controller, see paragraph 125 and fig. 12.. Bar codes or other optical identifiers may be provided on each patch cord and each connector port, see paragraphs 132 and 254. In such systems, the system may simply scan a piece of equipment or an entire equipment rack and automatically determine which patch cords are connected where, see paragraph 132. A camera can facilitate capturing images of barcodes, see paragraph 133. Detailed connectivity information about each of the connector ports can be displayed, see paragraph 67.); 
retrieving information associated with a connectivity state of the one or more ports using the optical code (Detailed connectivity information about each of the connector ports can be displayed, see paragraph 67. Such information may include the end points of the communications link associated with a particular connector port, see paragraph 67. The barcode may have data embedded therein such as equipment identification information and information on the type of equipment, see paragraph 131. The system may simply scan a piece of equipment and automatically determine which patch cords are connected where, see paragraph 132. The application retrieves information about the connection associated with the identified port and emphasizes that connection in the AR view screen, see paragraph 243. The system may automatically determine which patch cords are connected where, see paragraph 132); 
accessing a library of virtual objects based on the information associated with connectivity state of the one or more ports, the virtual objects including an icon corresponding to a type of device connected to each of the one or more ports of the network device; 
determining a spatial relationship of the mobile device with respect to the one or more ports using the optical code (The AR device associates location information with the captured information and images, see paragraph 257. The captured information and images and associated location information can then be used to associated non-visible and visible equipment near the marker using conventional AR techniques, see paragraph 257. In the examples described in connection with Figs. 13, 14A-C, and 15, the identity of the standard rack is determined by detecting and decoding an identifier associated with the standard rack in an image captured by the AR device, see paragraph 213. A software generated overlay image can be generated and superimposed over the user’s view of the real world, see paragraph 143. While not explicitly stated in German, it would have been obvious to one of ordinary skill in the art on the effective filing date of the invention that a spatial relationship of the mobile device with respect to the one or more ports would be found in order to generate an overlay and superimpose the overlay over the user’s field of view.); and 
overlaying one or more virtual ports, wherein the virtual ports each include the icon corresponding to the type of device connected to the one or more ports, over the image of the network device (A software generated overlay image can be generated and superimposed over the user’s view of the real world, see paragraph 143. The overlay can include various features, such as features that identify or provide information about a rack, equipment in a rack, or that identify or provide information about a work order and features by which a user can select or provide an input related to the rack, equipment, or work order, see paragraph 143. The overlay includes emphasis features that emphasize one or more end points (ports and the panels or other equipment that include the ports) of a connection that is to be made or an existing connection, see paragraph 228), wherein a quality of the virtual port indicates the connectivity state of the port based on the retrieving information (The overlay includes emphasis features that emphasize one or more end points (ports and the panels or other equipment that include the ports) of a connection that is to be made or an existing connection, see paragraph 228. The overlay includes another emphasis feature that highlights or otherwise emphasizes a port of the patching equipment, see paragraphs 183-184. The patch cord information is dynamically updated as a patch cord is inserted and removed from a respective connector port, see paragraph 64. The emphasis feature can take a wide variety of forms including, an outline of the corresponding real-world object, a transparent or non-transparent virtual object that has the same general shape as the corresponding real-world object that is positioned over the real-world object, a pointer or arrow object that points to the corresponding real-world object, etc, see for instance, paragraph 182).
German does not teach accessing a library of virtual objects based on the information associated with connectivity state of the one or more ports, the virtual objects including an icon corresponding to a type of device connected to each of the one or more ports of the network device. 
In the same art of augmented reality, Siddiqi teaches endpoint device indicator may include one or more icons that provide additional information regarding the endpoint device, see paragraph 56. For instance, an icon that visually depicts that the type of endpoint device associated with endpoint device indicator is a tablet device, see paragraph 56. Different icons can be used to identify the type of endpoint device associated with the endpoint device indicator, such as a tablet, smartphone, desktop, computer, laptop, printer, IoT device, wearable device, UAV, or any other type of computing device, see paragraph 56. In Fig. 5 the icons for endpoint device indicators 502 and 506 indicate the associated endpoint devices are smartphones, while the icons for endpoint device indicators 504 and 508 indicate the associated endpoint devices are laptops, see paragraph 57 and fig. 5. Endpoint device indicator 506 includes a second icon to indicate that it is a rogue device, which can be any unidentified device that is accessing a particular network, see paragraph 57 and fig. 5.
It would have been obvious to one of ordinary skill in the art having the teachings of German and Siddiqi in front of them before the effective filing date of the claimed invention to incorporate endpoint device connectivity icons as taught by Siddiqi into German’s augmented reality system, as having different icons represent the type of device connected, such as described by Siddiqi was well known at the time of the effective filing date invention and would have yielded predictable results in combination with German. 
The modification of German with Siddiqi would have allowed accessing a library of virtual objects based on the information associated with connectivity state of the one or more ports, the virtual objects including an icon corresponding to a type of device connected to each of the one or more ports of the network device. 
The motivation for combining German with Siddiqi would have been to improve the user experience, enhance functionality and to quickly identify any rogue devices connected to the network, see Siddiqi, paragraph 57.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613